                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION


JAMES FAULKNER,                                   )
                                                  )
        Plaintiff,                                )    Case No. 2:15-cv-02220-TLP-tmp
                                                  )
v.                                                )    JURY DEMAND
                                                  )
F. BURLESON AND BILL OLDHAM,                      )
                                                  )
        Defendants.                               )


               ORDER DIRECTING CLERK TO REISSUE PROCESS


     Summons have been returned unexecuted in this matter. (See ECF No. 9.) As a result,

the Court ordered the issuance of a third-party subpoena to obtain the Defendant’s address.

(See ECF Nos. 10–12.) The Shelby County Sheriff’s Office answered the subpoena and

provided Defendant’s last known address. (ECF No. 12.)

     The Clerk is DIRECTED to reissue process for Defendant F. Burleson at the address

provided in sealed document ECF No. 16. Service shall be made on Defendant pursuant to

Federal Rule of Civil Procedure 4(e) and Tennessee Rule of Civil Procedure 4.04(1), (10),

either by mail or in person if mail service is not effective. All costs of service shall be

advanced by the United States.

     The Clerk is further DIRECTED to maintain all documents containing Defendant F.

Burleson’s address under seal.

     SO ORDERED, this 18th day of January, 2019.

                                              s/Thomas L. Parker
                                             THOMAS L. PARKER
                                             UNITED STATES DISTRICT JUDGE
